         Case 2:13-cv-20000-RDP Document 2599 Filed 08/31/20 Page 1 of 9                                               FILED
                                                                                                              2020 Aug-31 PM 04:24
                                                                                                              U.S. DISTRICT COURT
                                                                                                                  N.D. OF ALABAMA


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION


IN RE: BLUE CROSS BLUE SHIELD                        }       Master File No.: 2:13-CV-20000-RDP
ANTITRUST LITIGATION                                 }
                                                     }       This document relates to the Provider
        (MDL NO.: 2406)                              }       Track cases.


                    JOINT REPORT REGARDING PROPOSED SCHEDULE

        Pursuant to the Court’s July 29, 2020 Order (Dkt. 2594), Defendants and Provider

Plaintiffs have met and conferred on multiple occasions about lifting the stay for the Provider

Track and developing a schedule for proceedings once the stay is lifted. 1 After extensive

negotiation, these parties have agreed to a schedule for this Track. Their Proposed Schedule is

attached as Exhibit 1. We respectfully request that the Court enter this Proposed Seventh

Amended Scheduling Order.

Dated: August 31, 2020                               Respectfully submitted,

/s/ Barry A. Ragsdale                                /s/ Craig A. Hoover
Barry Alan Ragsdale                                  Craig A. Hoover
SIROTE & PERMUTT P.C.                                E. Desmond Hogan
P.O. Box 55727                                       Justin W. Bernick
Birmingham, AL 35255-5727                            Peter Bisio
Tel: (205) 930-5114                                  Elizabeth Jose
Fax: (205) 212-2932                                  HOGAN LOVELLS US LLP
bragsdale@sirote.com                                 Columbia Square
                                                     555 Thirteenth Street, NW
Plaintiffs’ Liaison Counsel                          Washington, DC 20004
                                                     202-637-5600
Edith M. Kallas                                      (fax) 202-637-5910
WHATLEY KALLAS, LLP                                  craig.hoover@hoganlovells.com
1180 Avenue of the Americas,                         desmond.hogan@hoganlovells.com
20th Floor                                           justin.bernick@hoganlovells.com
New York, NY 10036                                   peter.bisio@hoganlovells.com

1
 Consistent with the Court’s Order, the Providers and Defendants have kept the Plaintiffs Discovery Liaison
Counsel and the Subscriber Plaintiffs apprised of these discussions.


                                                         1
        Case 2:13-cv-20000-RDP Document 2599 Filed 08/31/20 Page 2 of 9



Tel: (212) 447-7060                        elizabeth.jose@hoganlovells.com
Cell: (917) 742-1172
Fax: (800) 922-4851                        Co-Coordinating Counsel for the Defendants
ekallas@whatleykallas.com
                                           David J. Zott, P.C.
Joe R. Whatley, Jr.                        Daniel E. Laytin, P.C.
W. Tucker Brown                            Sarah J. Donnell
WHATLEY KALLAS, LLP                        Christa C. Cottrell, P.C.
2001 Park Place North                      Zachary Holmstead
1000 Park Place Tower                      KIRKLAND & ELLIS LLP
Birmingham, AL 35203                       300 North LaSalle
Tel: (205) 488-1200                        Chicago, IL 60654
Fax: (800) 922-4851                        Tel: (312) 862-2000
jwhatley@whatleykallas.com                 Fax: (312) 862-2200
tbrown@whatleykallas.com                   david.zott@kirkland.com
                                           daniel.laytin@kirkland.com
Patrick J. Sheehan                         sdonnell@kirkland.com
WHATLEY KALLAS, LLP                        ccottrell@kirkland.com
101 Federal Street, 19th Floor             zachary.holmstead@kirkland.com
Boston, MA 02110
Tel: (617) 573-5118                        Co-Coordinating Counsel for the Defendants
Fax: (800) 922-4851
psheehan@whatleykallas.com

Co-Lead Counsel for the Provider
Plaintiffs

                                       Defense Counsel

Cavender C. Kimble                                  Kimberly R. West (Liaison Counsel)
BALCH & BINGHAM LLP                                 Mark M. Hogewood
1901 6th Avenue North, Suite 1500                   WALLACE JORDAN RATLIFF &
Birmingham, AL 35203-4642                           BRANDT LLC
Tel: (205) 226-3437                                 First Commercial Bank Building
Fax: (205) 488-5860                                 800 Shades Creek Parkway, Suite 400
ckimble@balch.com                                   Birmingham, AL 35209
                                                    Tel: (205) 870-0555
With Hogan Lovells, counsel for Blue Cross          Fax: (205) 871-7534
and Blue Shield of North Carolina, Inc.;            kwest@wallacejordan.com
Louisiana Health Service & Indemnity                mhogewood@wallacejordan.com
Company (Blue Cross and Blue Shield of
Louisiana); BCBSM, Inc. (Blue Cross and             Defendants’ Liaison Counsel
Blue Shield of Minnesota); Blue Cross and
Blue Shield of South Carolina; Horizon              With Kirkland & Ellis, counsel for Defendant,
Healthcare Services, Inc. (Horizon Blue Cross       Blue Cross and Blue Shield Association
and Blue Shield of New Jersey); Blue Cross &
Blue Shield of Rhode Island; Blue Cross and         James L. Priester


                                                2
        Case 2:13-cv-20000-RDP Document 2599 Filed 08/31/20 Page 3 of 9



Blue Shield of Vermont; Cambia Health                   Carl S. Burkhalter
Solutions, Inc.; Regence Blue Shield of Idaho;          John Thomas A. Malatesta, III
Regence Blue Cross Blue Shield of Utah;                 MAYNARD COOPER & GALE PC
Regence Blue Shield (of Washington); Regence            1901 6th Avenue North, Suite 2400
Blue Cross Blue Shield of Oregon; Anthem,               Regions Harbert Plaza
Inc., f/k/a WellPoint, Inc., and all of its named       Birmingham, AL 35203
subsidiaries in this consolidated action                Tel: (205) 254-1000
                                                        Fax: (205) 254-1999
John D. Martin                                          jpriester@maynardcooper.com
Lucile H. Cohen                                         cburkhalter@maynardcooper.com
Travis A. Bustamante                                    jmalatesta@maynardcooper.com
NELSON MULLINS RILEY &
SCARBOROUGH LLP                                         Pamela B. Slate
1320 Main Street, 17th Floor                            HILL HILL CARTER FRANCO COLE &
Columbia, SC 29201                                      BLACK, P.C.
Tel: (803) 255-9421                                     425 South Perry Street
Fax: (803) 255-9054                                     Montgomery, AL 36104
john.martin@nelsonmullins.com                           Tel: (334) 834-7600
lucie.cohen@nelsonmullins.com                           Fax: (334) 386-4381
travis.bustamante@nelsonmullins.com                     pslate@hillhillcarter.com

Counsel for Blue Cross and Blue Shield of               Counsel for Defendant, Blue Cross Blue Shield
North Carolina, Inc.; Louisiana Health Service          of Alabama
& Indemnity Company (Blue Cross and
Blue Shield of Louisiana); BCBSM, Inc.                  Helen E. Witt, P.C.
(Blue Cross and Blue Shield of Minnesota);              Jeffrey J. Zeiger, P.C.
Blue Cross and Blue Shield of South Carolina;           Erica B. Zolner
Horizon Healthcare Services, Inc. (Horizon              Casey R. Fronk
Blue Cross and Blue Shield of New Jersey);              KIRKLAND & ELLIS LLP
Blue Cross & Blue Shield of Rhode Island;               300 North LaSalle
Blue Cross and Blue Shield of Vermont;                  Chicago, IL 60654
Cambia Health Solutions, Inc.; Regence                  Tel: (312) 862-2000
Blue Shield of Idaho; Regence Blue Cross                Fax: (312) 862-2200
Blue Shield of Utah; Regence Blue Shield (of            hwitt@kirkland.com
Washington); Regence Blue Cross Blue Shield             jzeiger@kirkland.com
of Oregon; Anthem, Inc., f/k/a WellPoint, Inc.,         ezolner@kirkland.com
and all of its named subsidiaries in this               cfronk@kirkland.com
consolidated action.
                                                        Kimberly R. West (Liaison Counsel)
Christine Varney                                        Mark H. Hogewood
Evan Chesler                                            WALLACE JORDAN RATLIFF &
Karin DeMasi                                            BRANDT LLC
Lauren Kennedy                                          First Commercial Bank Building
CRAVATH SWAINE & MOORE LLP                              800 Shades Creek Parkway, Suite 400
825 Eighth Avenue                                       Birmingham, AL 35253
New York, NY 10019                                      Tel: (205) 870-0555



                                                    3
        Case 2:13-cv-20000-RDP Document 2599 Filed 08/31/20 Page 4 of 9



Tel: (212) 474-1000                                  Fax: (205) 871-753
Fax: (212) 474-3700                                  kwest@wallacejordan.com
cvarney@cravath.com                                  mhogewood@wallacejordan.com
echesler@cravath.com
kdemasi@cravath.com                                  Counsel for Defendants, Health Care Service
lkennedy@cravath.com                                 Corporation, an Illinois Mutual Legal Reserve
                                                     Company, including its divisions Blue Cross
Counsel for Defendants Blue Cross and                and Blue Shield of Illinois, Blue Cross and
Blue Shield of Tennessee, Inc.;                      Blue Shield of Texas, Blue Cross and
Blue Cross Blue Shield of Alabama;                   Blue Shield of New Mexico, Blue Cross and
Blue Cross and Blue Shield of Florida, Inc.;         Blue Shield of Oklahoma, and Blue Cross and
Blue Cross and Blue Shield of Massachusetts,         Blue Shield of Montana; Caring for
Inc.                                                 Montanans, Inc., f/k/a Blue Cross and
                                                     Blue Shield of Montana, Inc.; Highmark Inc.,
John D. Martin                                       f/k/a Highmark Health Services; Highmark
Lucile H. Cohen                                      West Virginia Inc.; Highmark Blue Cross
Travis A. Bustamante                                 Blue Shield Delaware Inc.; California
NELSON MULLINS RILEY &                               Physicians’ Service d/b/a Blue Shield of
SCARBOROUGH LLP                                      California
1320 Main Street, 17th Floor
Columbia, SC 29201                                   Jonathan M. Redgrave
Tel: (803) 255-9421                                  Victoria A. Redgrave
Fax: (803) 255-9054                                  REDGRAVE, LLP
john.martin@nelsonmullins.com                        14555 Avion Parkway, Suite 275
lucie.cohen@nelsonmullins.com                        Chantilly, VA 20151
travis.bustamante@nelsonmullins.com                  Tel: (703) 592-1155
                                                     Fax: (612) 332-8915
Counsel for Defendants Blue Cross and                jredgrave@redgravellp.com
Blue Shield of Tennessee, Inc.; Blue Cross and       vredgrave@redgravellp.com
Blue Shield of Florida, Inc.; Blue Cross and
Blue Shield of Massachusetts, Inc.                   Additional Counsel for HCSC and Highmark
                                                     Defendants
Robert R. Riley, Jr.
RILEY & JACKSON, P.C.                                Andy P. Campbell
3530 Independence Drive                              Stephen D. Wadsworth
Birmingham, AL 35209                                 A. Todd Campbell
Tel: (205) 879-5000                                  Yawanna N. McDonald
Fax: (205) 879-5901                                  CAMPBELL, GUIN, WILLIAMS, GUY
rob@rileyjacksonlaw.com                              & GIDIERE LLC
                                                     505 20th Street North, Suite 1600
Counsel for Defendants Blue Cross and                Birmingham, AL 35203
Blue Shield of Tennessee, Inc.; Blue Cross and       Tel: (205) 224-0750
Blue Shield of Florida, Inc.; Blue Cross and         Fax: (205) 224-8622
Blue Shield of Massachusetts, Inc.                   andrew.campbell@campbellguin.com
                                                     stephen.wadsworth@campbellguin.com
Brian K. Norman                                      todd.campbell@campbellguin.com



                                                 4
        Case 2:13-cv-20000-RDP Document 2599 Filed 08/31/20 Page 5 of 9



SHAMOUN & NORMAN, LLP                             yawanna.mcdonald@campbellguin.com
1800 Valley View Lane, Suite 200
Farmers Branch, TX 75234                          Sarah L. Cylkowski
Tel: (214) 987-1745                               Thomas J. Rheaume, Jr.
Fax: (214) 521-9033                               BODMAN PLC
bkn@snlegal.com                                   201 South Division Street, Suite 400
                                                  Ann Arbor, MI 48104
H. James Koch                                     Tel: (734) 761-3780
ARMBRECHT JACKSON LLP                             Fax: (734) 930-2494
63 South Royal Street, 13th Floor                 scylkowski@bodmanlaw.com
Riverview Plaza                                   trheaume@bodmanlaw.com
Mobile, AL 36602
Tel: (251) 405-1300                               Todd Stenerson
Fax: (251) 432-6843                               SHEARMAN & STERLING LLP
hjk@ajlaw.com                                     401 9th Street, NW
                                                  Suite 800
Counsel for Defendants, Carefirst, Inc.;          Washington, DC 20004-2128
Carefirst of Maryland, Inc.; Group                Tel: (202) 508-8000
Hospitalization and Medical Services, Inc.;       Fax: (202) 508-8100
CareFirst BlueChoice, Inc.                        todd.stenerson@shearman.com

R. David Kaufman                                  Counsel for Defendant, Blue Cross and
M. Patrick McDowell                               Blue Shield of Michigan
BRUNINI, GRANTHAM, GROWER
& HEWES, PLLC                                     John Briggs
190 East Capitol Street                           Rachel Adcox
The Pinnacle Building, Suite 100                  AXINN, VELTROP & HARKRIDER, LLP
Jackson, MS 39201                                 950 F Street, N.W.
Tel: (601) 948-3101                               Washington, DC 20004
Fax: (601) 960-6902                               Tel: (202) 912-4700
dkaufman@brunini.com                              Fax: (202) 912-4701
pmcdowell@brunini.com                             jbriggs@axinn.com
                                                  radcox@axinn.com
Cheri D. Green
BLUE CROSS BLUE SHIELD OF                         Stephen A. Rowe
MISSISSIPPI                                       Aaron G. McLeod
P. O. Box 1043                                    ADAMS AND REESE LLP
Jackson, MS 39215                                 Regions Harbert Plaza
Tel: (601) 932-3704                               1901 6th Avenue North, Suite 3000
cdgreen@bcbsms.com                                Birmingham, AL 35203
                                                  Tel: (205) 250-5000
John D. Martin                                    Fax: (205) 250-5034
Lucile H. Cohen                                   steve.rowe@arlaw.com
Travis A. Bustamante                              aaron.mcleod@arlaw.com
NELSON MULLINS RILEY &
SCARBOROUGH LLP                                   Counsel for Defendant,



                                              5
        Case 2:13-cv-20000-RDP Document 2599 Filed 08/31/20 Page 6 of 9



1320 Main Street, 17th Floor                        Independence Blue Cross
Columbia, SC 29201
Tel: (803) 255-9421                                 Edward S. Bloomberg
Fax: (803) 255-9054                                 John G. Schmidt
john.martin@nelsonmullins.com                       Anna Mercado Clark
lucie.cohen@nelsonmullins.com                       PHILLIPS LYTLE LLP
travis.bustamante@nelsonmullins.com                 One Canalside
                                                    125 Main Street
Counsel for Defendant, Blue Cross Blue Shield       Buffalo, NY 14203
of Mississippi, a Mutual Insurance Company          Tel: (716) 847-7096
                                                    Fax: (716) 852-6100
Michael A. Naranjo                                  ebloomberg@phillipslytle.com
FOLEY & LARDNER LLP                                 jschmidt@phillipslytle.com
555 California Street, Suite 1700                   aclark@phillipslytle.com
San Francisco, CA 94104-1520
Tel: (415) 984-9847                                 Stephen A. Walsh
Fax: (415) 434-4507                                 Weinberg Wheeler Hudgins Gunn & Dial
mnaranjo@foley.com                                  100 Corporate Parkway
                                                    One Lake Level
Alan D. Rutenberg                                   Birmingham, AL 35242
Benjamin R. Dryden                                  Tel: (205) 572-4107
FOLEY & LARDNER LLP                                 Fax: (205) 572-4199
3000 K Street, N.W., Suite 600                      SWalsh@wwhgd.com
Washington, D.C. 20007-5109
Tel: (202) 672-5300                                 Counsel for Defendant, Excellus Health Plan,
Fax: (202) 672-5399                                 Inc., d/b/a Excellus BlueCross BlueShield,
arutenberg@foley.com                                incorrectly sued as Excellus BlueCross
bdryden@foley.com                                   BlueShield of New York

Counsel for Defendant, USAble Mutual                Kathleen Taylor Sooy
Insurance Company, d/b/a Arkansas                   Tracy A. Roman
Blue Cross and Blue Shield                          April N. Ross
                                                    Michael W. Lieberman
                                                    CROWELL & MORING LLP
Robert K. Spotswood                                 1001 Pennsylvania Avenue, N.W.
Michael T. Sansbury                                 Washington, D.C. 20004
Joshua K. Payne                                     Tel: (202) 624-2500
Mary G. Menge                                       Fax: (202) 628-5116
Morgan B. Franz                                     ksooy@crowell.com
Jess R. Nix                                         troman@crowell.com
SPOTSWOOD SANSOM & SANSBURY                         aross@crowell.com
LLC                                                 mlieberman@crowell.com
One Federal Place
1819 5th Avenue North, Suite 1050                   John M. Johnson
Birmingham, AL 35203                                Brian P. Kappel
Tel: (205) 986-3620                                 LIGHTFOOT FRANKLIN & WHITE LLC



                                                6
       Case 2:13-cv-20000-RDP Document 2599 Filed 08/31/20 Page 7 of 9



Fax: (205) 986-3639                                The Clark Building
rks@spotswoodllc.com                               400 20th Street North
msansbury@spotswoodllc.com                         Birmingham, AL 35203
jpayne@spotswoodllc.com                            Tel: (205) 581-0716
mmenge@spotswoodllc.com                            Fax: (205) 380-9116
mfranz@spotswoodllc.com                            jjohnson@lightfootlaw.com
jnix@spotswoodllc.com
Counsel for Defendant Capital BlueCross            Counsel for Defendants, Blue Cross of Idaho
                                                   Health Service, Inc.; Blue Cross and
Gwendolyn Payton                                   Blue Shield of Kansas, Inc.; Blue Cross and
KILPATRICK TOWNSEND & STOCKTON                     Blue Shield of Kansas City; Blue Cross and
LLP                                                Blue Shield of Nebraska; Blue Cross
1420 Fifth Ave, Suite 3700                         Blue Shield of Arizona; Blue Cross Blue Shield
Seattle, WA 98101                                  of North Dakota; Blue Cross Blue Shield of
Tel: (206) 626-7714                                Wyoming; HealthNow New York Inc.;
Fax: (206) 299-0414                                BlueShield of Northeastern New York;
gpayton@kilpatricktownsend.com                     BlueCross BlueShield of Western New York

J. Bentley Owens, III
WALLACE, ELLIS, FOWLER, HEAD
& JUSTICE
113 North Main Street
Columbiana, AL 35051-0587
Tel: (205) 669-6783
Fax: (205) 669-4932
bowens@wefhlaw.com

Counsel for Defendants, Premera Blue Cross
d/b/a Premera Blue Cross Blue Shield of
Alaska

David J. Zott, P.C.
Daniel E. Laytin, P.C.
KIRKLAND & ELLIS LLP
300 North LaSalle
Chicago, IL 60654
Tel: (312) 862-2000
Fax: (312) 862-2200
david.zott@kirkland.com
daniel.laytin@kirkland.com

Counsel for Defendants Wellmark of South
Dakota, Inc. (Wellmark Blue Cross and
Blue Shield of South Dakota); Wellmark, Inc.
(Wellmark Blue Cross and Blue Shield of
Iowa); Hawaii Medical Service Association



                                               7
       Case 2:13-cv-20000-RDP Document 2599 Filed 08/31/20 Page 8 of 9



(Blue Cross and Blue Shield of Hawaii);
Triple-S Salud, Inc.

Kimberly R. West (Liaison Counsel)
Mark M. Hogewood
WALLACE, JORDAN, RATLIFF &
BRANDT, LLC
First Commercial Bank Building
800 Shades Creek Parkway, Suite 400
Birmingham, AL 35209
Tel: (205) 870-0555
Fax: (205) 871-7534
kwest@wallacejordan.com
mhogewood@wallacejordan.com

Counsel for Defendants Wellmark of South
Dakota, Inc. (Wellmark Blue Cross and Blue
Shield of South Dakota); Wellmark, Inc.
(Wellmark Blue Cross and Blue Shield of
Iowa); Hawaii Medical Service Association
(Blue Cross and Blue Shield of Hawaii)

John D. Martin
Lucile H. Cohen
Travis A. Bustamante
NELSON MULLINS RILEY &
SCARBOROUGH LLP
1320 Main Street, 17th Floor
Columbia, SC 29201
Tel: (803) 255-9421
Fax: (803) 255-9054
john.martin@nelsonmullins.com
lucie.cohen@nelsonmullins.com
travis.bustamante@nelsonmullins.com

Counsel for Defendants Wellmark of South
Dakota, Inc. (Wellmark Blue Cross and
Blue Shield of South Dakota); Wellmark, Inc.
(Wellmark Blue Cross and Blue Shield of
Iowa); Hawaii Medical Service Association
(Blue Cross and Blue Shield of Hawaii);
Triple-S Salud, Inc.




                                               8
        Case 2:13-cv-20000-RDP Document 2599 Filed 08/31/20 Page 9 of 9



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 31, 2020, the foregoing was electronically filed with the

Clerk of Court using the CM/ECF system which will send notification of such filing to all

counsel of record.



                                            /s/ Craig A. Hoover
                                            Craig A. Hoover




                                               9
